DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on January 5, 2022.  New claims 32-34 have been added.  Claims 1-13 and 23-34 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections



The rejection of claims 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
Pending Rejection(s)
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Scott et al. (U.S. Patent 9,796,990 B2).
Response to Remarks
	Applicant’s state the alignment of the sequences is not carried out from position 1 of SEQ ID NO: 1 of the instant application and thus the recited substitutions are not disclosed by the art at the position claimed.
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.  The prior art alignment shown in the prior office action was of SEQ ID NO: 2 to show greater than 90% identity.  
To further clarify an alignment is presented of SEQ ID NO: 1 (instant application) with SEQ ID NO: 2 of Scott et al. (see below and attached PDF document).  For example, the alignment shows that the amino positions 13 and 14 of SEQ ID NO: 1 has T (threonine) and I (isoleucine) below and then Scott et al. SEQ ID NO: 2 having (P) Proline and (V) Valine. The alignment may start at position 2, but the substitutions are at the corresponding number positions of SEQ ID NO: 1. Position 1 is not listed in SEQ ID NO: 1 because of the alignment algorithm, but the substitutions are at positions as numbered in claim 1 currently pending.  SEQ ID NO: 1 of instant application has 91% identity with SEQ ID NO: 2 of Scott et al.  SEQ ID NO: 2 of Scott et al. has 93.4% identity with SEQ ID NO: 2 of the instant application as previously cited and provided again in the second alignment provided below.

Score
Expect
Method
Identities
Positives
Gaps
617 bits(1591)
0.0
Compositional matrix adjust.
301/331(91%)
317/331(95%)
0/331(0%)

TISEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRRARAA  61
GD INTVRGPI +SEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLR AR+A
Sbjct  6    GDLINTVRGPIPVSEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRHARSA  65

Query  62   GVRTIVDVSTFDIGRDVSLLAEVSRAADVHIVAATGLWFDPPLSMRLRSVEELTQFFLRE  121
GV+TIVDVSTFDIGRDV LLAEVSRAADVHIVAATGLWFDPPLSMR+RSVEELTQFFLRE
Sbjct  66   GVQTIVDVSTFDIGRDVRLLAEVSRAADVHIVAATGLWFDPPLSMRMRSVEELTQFFLRE  125

Query  122  IQYGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTAASQRDGEQQA  181
            IQ+GIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHT+ASQRDGEQQA
Sbjct  126  IQHGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTSASQRDGEQQA  185

Query  182  AIFESEGLSPSRVCIGHSDDTDDLSYLTALAARGYLIGLDHIPHSAIGLEDNASASALLG  241
AIFESEGLSPSRVCIGHSDDTDDLSYLT LAARGYL+GLD +P+SAIGLE NASA AL G
Sbjct  186  AIFESEGLSPSRVCIGHSDDTDDLSYLTGLAARGYLVGLDRMPYSAIGLEGNASALALFG  245

Query  242  IRSWQTRALLIKALIDQGYMKQILVSNDWLFGFSSYVTNIMDVMDRVNPDGMAFIPLRVI  301
 RSWQTRALLIKALID+GY  +ILVS+DWLFGFSSYVTNIMDVMDR+NPDGMAF+PLRVI
Sbjct  246  TRSWQTRALLIKALIDRGYKDRILVSHDWLFGFSSYVTNIMDVMDRINPDGMAFVPLRVI  305

Query  302  PFLREKGVPQETLAGITVTNPARFLSPTLRA  332
            PFLREKGVP ETLAG+TV NPARFLSPT+RA
Sbjct  306  PFLREKGVPPETLAGVTVANPARFLSPTVRA  336


Scott et al. disclose an enzyme with 93.4% identity to SEQ ID NO: 2 of the instant application that has organophosphate hydrolyzing activity (see entire document, particularly SEQ ID NO: 2 of the issued patent and alignment below).  The enzyme has the disclosed mutations as recited in instant claim 1.

   GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 30, 2021, 10:50:22 ; Search time 1 Seconds
                                           (without alignments)
                                           0.119 Million cell updates/sec

Title:          US-16-632-155-2
Perfect score:  1683
Sequence:       1 MGDRINTVRGPIPVSEAGFT..........LAGITVTNPARFLSPTLRAS 333

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 357 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_09302021_105019.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1572   93.4    357  1  AASEQ2_09302021_105019                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_09302021_105019

  Query Match             93.4%;  Score 1572;  DB 1;  Length 357;
  Best Local Similarity   93.1%;  


Qy          2 GDRINTVRGPIPVSEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRRARSA 61
              || |||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          6 GDLINTVRGPIPVSEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRHARSA 65

Qy        62 GVRTIVDVSTFDIGRDVRLLAEVSRAADVHIVAATGLWFDPPLSMRLRSVEELTQFFLRE 121
             ||:|||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db        66 GVQTIVDVSTFDIGRDVRLLAEVSRAADVHIVAATGLWFDPPLSMRMRSVEELTQFFLRE 125

Qy       122 IQHGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTAASQRDGEQQA 181
             |||||||||||||||||||||||||||||||||||||||||||||||||:||||||||||
Db       126 IQHGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTSASQRDGEQQA 185

Qy       182 AIFESEGLSPSRVCIGHSDDTDDLSYLTALAARGYLVGLDHIPHSAIGLEDNASASALLG 241
             |||||||||||||||||||||||||||| ||||||||||| :|:|||||| |||| || |
Db       186 AIFESEGLSPSRVCIGHSDDTDDLSYLTGLAARGYLVGLDRMPYSAIGLEGNASALALFG 245



Qy       242 IRSWQTRALLIKALIDRGYMKQILVSNDWLFGFSSYVTNIMDVMDRVNPDGMAFIPLRVI 301
             ||||||||||||||||||  :||||:|||||||||||||||||||:|||||||:|||||
Db       246 TRSWQTRALLIKALIDRGYKDRILVSHDWLFGFSSYVTNIMDVMDRINPDGMAFVPLRVI 305

Qy        302 PFLREKGVPQETLAGITVTNPARFLSPTLRA 332
              ||||||||| |||||:|| |||||||||:||
Db        306 PFLREKGVPPETLAGVTVANPARFLSPTVRA 336


Search completed: September 30, 2021, 10:50:22
Job time : 1 secs

Conclusion
Claims 2-13 and 25-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is allowable.
Claims 1, 23, and 24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





January 27, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656